DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the amendment filed on 01/11/2021.
Claims 1, 8, and 11 have been amended and are hereby entered.
Claims 1-12 are currently pending and have been examined.
The previous 112 rejections are hereby withdrawn due to the amendments to claims.
The previous 101 rejection of claims 8-12 is hereby maintained for the reasoning set forth below.

Allowable Subject Matter
Claim 1-7 are allowed.

Response to Arguments
Applicant’s arguments, see page 4, filed 01/11/2021, with respect to claims 1-7 rejected under 35 USC 103 have been fully considered and are persuasive.  The 103 rejections of claims 1-7 has been withdrawn.
Applicant’s arguments with respect to claim(s) 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 01/11/2021 with respect to the claims 11-12 rejected under 35 USC 103 and claims 8-12 rejected under 35 USC 101 have been fully considered but they are not persuasive for the reasons below.
With regards to claims 8-12 rejected under 35 USC 103, during the interview Oct. 8, 2020, the focus of the discussion was on claim amendments proposed to claim 1, amendments to claims 8 and 11 were not discussed.  Further, while some of the amendments of claim 1 are reflected in claims 8 and 11,  claims 8 and 11 are directed towards the recipient and sender computing devices and while related, do not cite identical amendments to those of the method claim (claim 1), particularly the step of updating, at the second remote host, the account associated with the recipient computing device by forwarding the request message from the first remote host to the second remote host; as well as the authorization, at the first remote host, the request message;.  The scopes of the independent are substantially different.  As such, Examiner respectfully disagrees that the amendments discussed in the interview resulting in the removal of art rejections to claim 1, are the same as those reflected in claims 8 and 11.  The Examiner has carefully considered amendments, and maintains the art rejections of claims 8 and 11.
With regards to the 101 rejection, Applicant’s arguments, see pages 6-7, filed 01/11/2021, with respect to claims 1-7 rejected under 35 USC 101 have been fully considered and are persuasive.  The 101 rejection of claims 1-7 has been withdrawn. Examiner notes claims 8-12 remain rejected under 35 USC 101 for the reasons set forth below:
 With regards to claims 8-12 rejected under 35 USC 101, the  applicant argues the following:
Applicant argues #1:
Under Step 2A, Prong 1 of the Alice test, Applicant submits that the claims are not directed towards an abstract idea. Rather, the claims are directed towards methods and systems for ensuring payment confirmation messages are secure. In particular, the claims describe a secure message that provides confirmation that the update of an account (e.g., payment) has taken place, and the secure message can be trusted because it is generated by a trusted server of the host to an account associated with the sender computing device. Subject Application at paragraph [0005].

Examiners response:
Examiner respectfully disagrees, under step 2A the Examiner finds the claims are directed towards the idea of transmitting a request to update first and second accounts of the users, and 
transmit a request message, the request message comprising a request identifier and instructions to: update an account which is associated with a recipient, and to make a corresponding update to an account associated with the sender;
receive a secure message comprising the request identifier and an indication that the update has been completed; and
provide the secure message to the recipient.

These steps amount to mere instructions to apply an exception using a generic computer.  Further, MPEP 2106.05(d) and MPEP 2106.05(g) provides that sending and receiving data over a network (OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015)), as claimed in the instant application with regards to sending and receiving the messages, and as per MPEP 2106.05(g) The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. akin to claim limitations with regards to validating the secure message.
For the reasons above, applicant’s arguments are not persuasive.

Applicant argues #2:
 However, even if the Examiner finds the claims are considered to be directed to an abstract idea under Step 2A, Prong 1 of the Alice test, Applicant submits that the claims are patent eligible under Step 2A, Prong 2 of the Alice test, which requires that "examiners should evaluate whether the claims as a whole integrates the recited judicial exception into a practical application of the exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception." 2019 SME Update, page 11, paragraph [02]. Furthermore, the analysis of the claim under Step 2A, Prong 2 requires that "the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement." Id. at page 12, paragraph [03].
Indeed, the subject application describes the methods and systems that involve a secure message that is delivered to the recipient computing device from the first host, via the sender computing device. Subject Application at paragraph [0005]. The secure message provides confirmation that an update with respect to an account has taken place, which gives the recipient computing device rapid confirmation of the update; and that confirmation is reliable because it has been generated by a trusted server of the of the host of the sender account. Id. Advantageously, this shifts the processing burden away from the sender computing device and the recipient computing device. Id. at paragraph [0006]. This functionality is recited in the instant claims in at least the limitation of a "secure message comprising the request identifier and an indication from the at least one trusted server of the first remote host that the update to the account associated with the sender computing device has been completed." This limitation describes the secure nature of the message (e.g., because of the indication that the update has occurred comes from the trusted server) that protects the message from tampering during transmission. Id. At paragraph [0011]
In contrast, previous systems that do not provide this secure message allow for the possibility of a bad actor to spoof a confirmation message. Id. at paragraph [0002]. Furthermore, previous systems often have a delay of a few minutes to hours before the confirmation message is received, allowing a fraudulent payer the opportunity to make a false claim that payment has been made, which may only be revealed with the absence of a confirmation message hours later after the fraudulent payer has obtained the goods and/or services without payment. Id. at paragraph [0003].
On pages 4 and 5 of the Non-Final Office Action, the Examiner disagrees that the previously presented claims recite a practical application of the purported abstract idea. The Examiner appears to focus on the fact that encryption, in general, has been around for centuries and that a "person could call the bank and give them a confirmation number to verify that a payment has been processed" and that the previously presented claims "are taking this concept and applying to the mobile computing environment." Non-Final Office Action at pages 4 and 5.
However, Applicant respectfully submits that, like the claims in SRC International, Inc. v. Cisco Systems, Inc., in which the Federal Circuit concluded the claims recited using a plurality of network monitors to identify hackers and intruders on the network constituted an improvement in computer network technology (even though the monitors themselves were generic computer hardware), the currently amended claims impose meaningful limits (e.g., a secure message 
Therefore, Applicant submits that the claims, supported by the Subject Application, provide a practical application that allows for a more secure way of payment and receiving confirmation of that payment; and this practical application imposes meaningful limits on the purported judicial exception such that one of ordinary skill in the art would recognize the claimed invention as providing the improvement.

Examiners response:
Examiner respectfully disagrees, the Examiner fails to see how the claims are integrated into a practical application, or provide an improvement to the specific way of receiving payment and confirmation of payment.  With regards to applicant’s arguments address the issue of reducing the delay to which a confirmation message is received, Examiner fails to see how the claims address this issue.  Further, the Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Similarly, the Federal Circuit has indicated that a claim must include more than conventional implementation on generic components or machinery to qualify as an improvement to an existing technology (see MPEP 2106.04(a)).  With regards to the payment and confirmation messages being more secure in that the messages compris[ing] the request identifier and an indication from the at least one trusted server of the first remote host that the update to the account associated with the sender computing device has been completed, as explained above Claims 8 and 11 are directed towards the recipient and sending mobile devices, which are being used to perform abstract steps of sending and receiving information, and validating the data.  MPEP 2106.05(d) shows this is well-within the capabilities a computing device when claimed in a generic manner, as is they are in the instant application.  Further the claims fail to recite how the message is made secure or a specific way to What is Private Key Encryption, discloses:
Let’s begin with encryption itself. Encryption has been around for centuries, in fact. Encryption is the process of transforming information into a form that is unreadable by all but those who the information is intended for. It has long been used by the military and governments to protect communications.
In today’s world, we use encryption to protect a variety of data, both in transit and at a source. It is used to protect home Wi-Fi networks, mobile telephones, ATM machines and a slew of other devices and services.
There is what’s called “public key” encryption and “private key” encryption. A public key can be available to many, and made available to others in an online directory, for example. A private key is for your use only.

Further, MPEP 2106.05(d) shows receiving or transmitting data over a network, e.g., using the Internet to gather data, is WURC.  
With respect to SRI Int'l, Inc. v. Cisco Sys. Inc., the courts concluded that the claims were directed to using a specific technique—using a plurality of network monitors that each analyze specific types of data on the network and integrating reports from the monitors—to solve a technological problem arising in computer networks: identifying hackers or potential intruders into the network.  Here the Examiner fails to see how the claims are addressing a technical problem in the realms of computers, as the claims of the instant application are directed towards sending and receiving messages with regards to updates of a recipient and sender’s accounts and using the computer the mobile devices as tools to do so.  In the instant application, the claims recite a high level the sender and recipient mobile devices sending, receiving, and validating the messages pertaining to account updates.  The Examiner fails to see how this addresses a technical problem.  Similarly, the Federal Circuit has indicated that a claim must include more than conventional implementation on generic components or machinery to qualify as an improvement to an existing technology (see MPEP 2106.04(a)).  
	

Applicant argues #3:
Furthermore, even if the Examiner still finds the claims to be patent ineligible under Step 2A, Prong 2, the claims should be found patent eligible under Step 2B. Indeed, claim 1 recites unconventional activity of a request message with instructions to update accounts of the recipient computing device and the sender computing device via their respective remote hosts; and after updating the account associated with the sender computing device, generating a secure message at the at the trusted server of the sender's account that is sent to the sender computing device. As described in the Subject Application, confirmation messages (e.g., similar to the claimed secure message, except they are not "secure") are normally generated and sent from the recipient computing device. Subject Application at paragraphs [0002] and [0003]. Therefore, even if the Examiner finds that the claims recite a judicial exception in a separate claim element, the generation of a secure message (e.g., for confirmation of payment) at a trusted server of the sender's account that is sent to the sender computing device is not well-understood, routine, or conventional under Step 2B of the Alice test. See 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Register Vol. 84, No. 4 at page 56, col. 1, paragraph [02].
In Non-Final Office Action, the Examiner "finds the claims to amount to no more than mere instructions to apply the exception using generic computer components and limit the judicial exception to a particular technical environment (mobile banking)." Non-Final Office Action at page 5. However, the generation and sending of a secure message by a trusted server of a remote host associated with a sender computing device that confirms the update (e.g., via the second remote host) to the account associated with the sender computing device, represents unconventional activity. Indeed, normal confirmation messages are not secure and are normally generated and sent from the recipient computing device. Subject Application at paragraphs [0002] and [0003]. Therefore, the claims should be found patent eligible under Step 2B.
The above-described limitations are present in claims 1, from which claims 2-7 depend, claim 8, from which claims 9 and 10 depend, and claim 11, from which claim 12 depends. Accordingly, Applicant respectfully requests that this rejection be withdrawn.

Examiners response:
As an initial matter, the subject matter claimed in claim 1 is substantially different than subject matter in independent claims 8 and 11.  Claims 8 and 11 when analyzed under 35 USC 101, are directed towards the recipient and sending mobile devices which are performing abstract concepts of sending and receiving information, and analyzing that information.  These are steps that are not indicative of a technical improvement or practical application, as MPEP 2106.05(d) provides that sending and receiving data over a network (OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015)), as claimed in the instant application with regards to sending and receiving the Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values);) as claimed with regards to validating the secure message are well-understood functions that when claimed in a merely generic manner do not amount to significantly more (MPEP 2106.05(d)).  With respect to step 2B, the Examiner finds the claims to amount to no more than mere instructions to apply the exception using generic computer components and limit the judicial exception to a particular technical environment (mobile banking).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, just because claims may be novel under § 103 over a number of prior art rejections, this does not mean they are not directed to an abstract idea. Cf. Intellectual Ventures ILLCv. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016).
Indeed, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188—89 (1981) (emphasis added); see also Mayo, 132 S. Ct. at 1303—04 (rejecting “the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101”). Here, the jury’s general finding that Symantec did not prove by clear and convincing evidence that three particular prior art references do not disclose all the limitations of or render obvious the asserted claims does not resolve the question of whether the claims embody an inventive concept at the second step of Mayo/Alice.

For the reasons above, the 101 rejection is hereby maintained.

		
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims 
Step 1 (Statutory Categories) - The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards a method and devices. 
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea is recited in the claims, as shown below:
Claim 8 recites:
transmit a request message, the request message comprising a request identifier and instructions to: update an account which is associated with a recipient, and to make a corresponding update to an account associated with the sender;
receive a secure message comprising the request identifier and an indication that the update has been completed; and
provide the secure message to the recipient.

Claim 11 recites:
provide encoded data to a sender to cause the sender to transmit a request message, the request message comprising a request identifier and instructions to: update an account which is associated with the recipient, and to make a corresponding update to an account associated with the sender;
receive, from the sender, a secure message comprising the request identifier and an indication that the update has been completed; and
validate the secure message.

The steps of transmit a request message, the request message comprising a request identifier and instructions to: update an account which is associated with a recipient, and to make a corresponding update to an account associated with the sender; receive a secure message comprising the request identifier and an indication that the update has been completed; and provide the secure message to the recipient; and provide encoded data to a sender to cause the sender to transmit a request message, the request message comprising a request identifier and instructions to: update an account which is associated with the recipient, and to make a corresponding update to an account associated with the sender; receive, from the sender, a secure message comprising the request identifier and an indication that the update has been completed; and validate the secure message under the broadest reasonable interpretation covers commercial or legal interactions (including sales activities or behaviors and business relations) but for the recitation of generic computer components.   That is other than reciting a first remote host having a trusted server, a sender computing device, a second remote host, a recipient computing device, at least one processer, a storage medium having computer-readable instructions stored thereon, nothing in the claim elements are directed towards anything other than commercial or legal interactions.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a first host having a trusted server, a sender computing device, a second host, a recipient computing device, at least one processer, a storage medium having computer-readable instructions stored thereon, a remote host.  The a first host having a trusted server, a sender computing device, a second host, a recipient computing device, at least one processer, a storage medium having computer-readable instructions stored thereon, are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and limits the judicial exception to the particular environment of mobile banking.  Mere instructions to apply the judicial exception using generic computer components and limiting the judicial exception to a particular environment are not indicative of a practical first remote host having a trusted server, sender computing device, second remote host, recipient computing device, at least one processer, storage medium having computer-readable instructions stored thereon, are other than generic computer components.  The remote hosts, given broadest reasonable interpretation could be interpreted as different financial institutions which are sending and receiving information needed to complete the account update (payment from one user to another) as requested by the recipient user device.  With regards to the recipient and sender computing devices, of which claims 8 and 12 are directed, these devices are merely being used as tools for carrying out the abstract idea for sending, receiving, and validating information with regards to the requested update to the accounts.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using the first host having a trusted server, sender computing device, second host, recipient computing device, at least one processer, storage medium having computer-readable instructions stored thereon, to perform the steps of transmit a request message, the request message comprising a request identifier and instructions to: update an account which is associated with a recipient, and to make a corresponding update to an account associated with the sender; receive a secure message comprising the request identifier and an indication that the update has been completed; and provide the secure message to the recipient; and provide encoded data to a sender to cause the sender to transmit a request message, the request message comprising a request identifier and instructions to: update an account which is associated with the recipient, and to make a corresponding update to an account associated with the sender; receive, from the sender, a secure message comprising the request identifier and an indication that the update has been completed; and validate the secure message amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, MPEP 2106.05(d) provides that sending and receiving data over a network (OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015)), as claimed in the instant application with regards to sending and receiving the messages, and performing repetitive calculations, (Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values);) as claimed with regards to validating the secure message are well-understood functions that when claimed in a merely generic manner do not amount to significantly more (MPEP 2106.05(d)).  Further the validating step can also be considered as extra-solution activity, in that MPEP 2106.05(g) provides that “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.” Here the secure message is merely being validate to provide the user that update has been completed.  The additional elements have been considered separately, and as an ordered combination, 
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, claims 9, 10, further describe how the steps are being implemented in the mobile environment and are all steps that fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Claim 12 describes digitally signing the message and validating the secure message (using a public key), this is akin to a mitigating risk step and therefore falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Further, the prior art shows encryption is WURC, as Knott, author of What is Private Key Encryption, discloses:
Let’s begin with encryption itself. Encryption has been around for centuries, in fact. Encryption is the process of transforming information into a form that is unreadable by all but those who the information is intended for. It has long been used by the military and governments to protect communications.
In today’s world, we use encryption to protect a variety of data, both in transit and at a source. It is used to protect home Wi-Fi networks, mobile telephones, ATM machines and a slew of other devices and services.
There is what’s called “public key” encryption and “private key” encryption. A public key can be available to many, and made available to others in an online directory, for example. A private key is for your use only.

The Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Oskolkov, at al. (US Patent Application Publication 20130060690), “Oskolkov” in view of Moshal (US Patent Application 20150324777), “Moshal”. 
As per claim 8, Oskolkov discloses:
A sender computing device, comprising: see fig. 1, Device 106, [0109-0111]
at least one processor; and  
a storage medium having computer-readable instructions stored thereon which, when executed by the at least one processor, cause the at least one processor to: [0101]
transmit, to a first remote host having at least one trusted server, from the sender computing device that is remote from the first remote host, a request message, the request message comprising a request identifier and instructions to: update, at a second remote host, an account which is associated with a recipient computing device that is remote from the second remote host, and to make a corresponding update at the first remote host to an account associated with the sender computing device; see fig. 2, User1 and User2, and financial institutions 1-N, [0036], [0043-0046], [0050-0051], [0080-0082],  In addition, at 404, methods 400 can further include receiving a notification from a transferor of funds (e.g., entity A (user1 104)) specifying a subset of items of user identifying information and requesting the fund transfer as further described herein, regarding FIGS. 1-3, for instance. In various non-limiting examples of methods 400, the receiving the notification from the transferor of funds (e.g., entity A (user1 104)) can include obscuring or removing information regarding a source of the fund transfer, as further described herein regarding FIGS. 1-3, for example. In addition, further non-limiting examples of methods 400 can include receiving the notification from the transferor of funds, which can include receiving a message conforming to a money transfer messaging protocol, as further described above. For instance, receiving the message can include receiving a subset of the items of user identifying information, a subset of items of transferor identifying information, and/or an amount of the fund transfer in the message, as well as other information, data, commands, and so on, intended to effect the funds transfer, or which are related thereto… For instance, FIG. 1 illustrates a financial institution 102 in communication with user1 104 and user 2 104, each of which users can be associated with a respective device 106, as further described herein. As can be understood, communications of user1 104 (108) and user 2 104 (110) with financial institution 102 can be electronic or otherwise (e.g., face-to-face, written, etc.) as can communications 112 of user1 104 and user 2 104. As a result, FIG. 1 illustrates a simple exemplary environment 100 in which user1 104 can desire to financially transact with user2 104…. In a further example, computing environment 300 can comprise such further components (not shown) (e.g., authentication, authorization and accounting (AAA) servers, e-commerce servers, database servers, application servers, etc.) in communication with one or more financial institution 102 systems, communications provider systems 324, and/or systems 326, and/or 106 to accomplish the desired functions.
Oskolkov does not expressly disclose the follow, Moshal, however discloses:
receive, from the first remote host, a secure message comprising the request identifier and an indication from the at least one trusted server of the first remote host that the update to the account associated with the sender computing device has been completed; and [0049], [0071], [0083] At block 524, the method may involve the application server 102 determining that the fee was paid. In some examples, the application server 102 may determine this based on the payment processing server 110 transmitting a payment status indicator to the application server 102, for example, either successful or unsuccessful. At block 526, the method may involve responsive to the application server 102 determining that the fee was paid, the application server 102 updating a status of the session identifier in the parking record database 112 as paid. Further in response, at block 528, the method may involve the application server 102 transmitting to the mobile device 106 an indication that the fee was paid. At block 530, the method may involve the mobile device 106 receiving the indication that the fee was paid. And in response, at block 532, the method may involve the mobile device 106 displaying an indication that the fee was paid… Communication between the application server 102, the mobile device 106 and the payment processing server 110 can be facilitated by using a server-hosted program that is installed on the application server 102, a payment application program (a “payment app”) that is installed and executed on the mobile device 106, and a processing application program (a “processing app”) that is installed and executed on the payment processing server 110… in order to improve security of the system 100, transmission of any of the data described herein can be encrypted.
provide the secure message to the recipient computing device. [0071], [0074], [0083] the method may involve the mobile device 106 displaying an indication that the fee was paid… In another example, the mobile device 106 may be configured to display the code, and therefore, the driver may provide to the exit terminal 108 the mobile device 106 with the code displayed thereon.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Oskolkov with the ability to have the payee send a code to the payer indicating that the payment was made as taught by Moshal, so that the payer can provide the code to the payee whom can use the code to confirm the payment  [0074-0078].

As per claim 9, Oskolkov discloses:
wherein the request message is a request for payment from the sender computing device to the recipient computing device. see fig. 2, [0036], [0080], [0110] In a further non-limiting example, device 106 can comprise means for receiving on the computing device associated with a user (e.g., device 106, etc.) a notification from a transferor of funds (e.g., entity A (user1 104)) specifying user (or recipient) identifying information and requesting a fund transfer to the user and specifying a fund transfer request has been made in favor of the user. As further described above, each item of user or recipient identifying information can enable the transferor of funds (e.g., entity A (user1 104)) to specify the user (e.g., entity B (user2 104)), an intended fund transfer recipient, an associated account, and so on, etc., in requesting a fund transfer to the user, according to various non-limiting embodiments. In still other non-limiting embodiments of a device 106, such as a mobile device, the means for receiving can be further configured to receive a message conforming to a money transfer protocol, as described herein… In another instance, users 104 desiring records of associated transactions can also exchange records of the associated transactions such as proof of payment, a receipt, and so on, etc.) via respective devices 106, either concomitantly with an associated funds transfer between user1 104 and user2 104, or otherwise (e.g., appurtenant to a cash transaction, etc.), such as by exchange of digital tokens, signatures on a bill of sale electronic form, or other information that evidences the associated transaction.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oskolkov in view of Moshal in view of Kumar (US Patent Application Publication 20180315027), “Kumar”. 
As per claim 10, Oskolkov does not expressly disclose the following, Kumar, however discloses:
further comprising a code reader for acquiring payment details from the recipient computing device to be included in the request for payment. [0101] Further continuing with FIG. 5, in step 502, client application on the payer device 201a receives the encrypted request message from the payee device 201b for a credit transaction where credit transaction is for the client application on the payee device 201b to receive a payment from the client application on the payer device 201a. The messages can be transmitted between the two devices 201 using either online or offline peer-to-peer communication mechanisms. An example of online peer-to-peer communication mechanism is to use the connection established using Bluetooth interface. Still another example of online peer-to-peer communication mechanism is to use Near Field Communication (NFC) to establish a connection between two peer devices. An example of offline peer-to-peer communication mechanism could be to use the device display to show a QR (Quick Response) code or a sequence of QR codes containing the encrypted message on the sender device and to use the camera to read the QR codes and retrieve the data.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Oskolkov with the ability to allow the users to communicate peer-to-peer using QR codes as taught by Kumar, doing so further allows the payer and payee to share information needed to complete a transaction using QR codes [0101].

Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Moshal. 

As per claim 11, Kumar discloses:
A recipient computing device, comprising: [0054] payee device
at least one processor; and [0053], [0065]
a storage medium having computer-readable instructions stored thereon which, when executed by the at least one processor, cause the at least one processor to: [0053], [0065]
provide encoded data to a sender computing device to cause the sender computing device to transmit a request message to a first remote host having at least one trusted server, the sender computing device being remote from the first remote host, the request message comprising a request identifier and instructions to: update, at a second remote host, an account which is associated with the recipient computing device that is remote from the second remote host, and to make a corresponding update at the first remote host to an account associated with the sender computing device; see fig. 4 and fig. 13 which shows the  First, in step 502, payer device 201a receives a request from a payee device 201b to pay amount X in currency Y to the payee device entity 201b. The payment transaction request comprises the transaction elements shown in FIG. 13 including at least the amount X to pay in the electronic currency Y where Y represents a localized denomination of the electronic currency. Payer 201a then sends a request to the Transaction Processing Module (TPM) 202 in the device. The request message comprises the transaction information 1301 as shown in FIG. 13 and an encrypted value of a hash of the transaction information… Transaction element 1316 denotes the type of transaction and can identify a debit transaction or credit transaction… In step 707, PPM 114 carries out further steps to validate each transaction and compute a consolidated debit or credit amount for the account balance for the counterparties of each transaction where such steps are described in detail in FIG. 8… Payment processing module 114 interacts with transaction processing module 102 to settle all the transactions by aggregating the amounts, apply any required currency conversion and deposit or withdraw money from an account. Payment processing gateway 115 may interface with the system of other financial institutions or other vendors to receive the payments and make the payments from and to those other external entities as needed… The connection between device entities and central controller server may be a secured connection using Transport Layer Security (TLS), Secure Socket Layer (SSL) or any other such cryptographic protocol that provides communication security over a network, for example, the internet… Further continuing with FIG. 5, in step 502, client application on the payer device 201a receives the encrypted request message from the payee device 201b for a credit transaction where credit transaction is for the client application on the payee device 201b to receive a payment from the client application on the payer device 201a. The messages can be transmitted between the two devices 201 using either online or offline peer-to-peer communication mechanisms. An example of online peer-to-peer communication mechanism is to use the connection established using Bluetooth interface. Still another example of online peer-to-peer communication mechanism is to use Near Field Communication (NFC) to establish a connection between two peer devices. An example of offline peer-to-peer communication mechanism could be to use the device display to show a QR (Quick Response) code or a sequence of QR codes containing the encrypted message on the sender device and to use the camera to read the QR codes and retrieve the data…. At a later time, in step 1615, device 201b connects to the central controller 101 via Internet and retrieves all unsettled transactions from local repository and sends them to the central controller in a “synchronization” message 1616 to the TPM 102 at central controller 101. TPM at central controller 101, then in step 1617 decrypts, validates and processes all transactions received in the message 1616, determines the final amount to credit or debit from the central account balance associated with the user identifier at device entity 201b. TPM at central controller 101 then sends the “synchronization complete” message 1618 to the TPM at device 201b. Finally in step 1619, TPM 202 at device 201b decrypts local repositories, stores the account balance and transaction information received from the central controller 101, hashes and encrypts the local repositories.
Kumar does not expressly disclose the following, Moshal, however discloses:
receive, from the sender computing device, a secure message generated at the at least one trusted server of the first remote host, the secure message comprising the request identifier and an indication from the at least one trusted server of the first remote host that the update to the account associated with the sender computing device has been completed; and  [0049], [0071], [0083] At block 524, the method may involve the application server 102 determining that the fee was paid. In some examples, the application server 102 may determine this based on the payment processing server 110 transmitting a payment status indicator to the application server 102, for example, either successful or unsuccessful. At block 526, the method may involve responsive to the application server 102 determining that the fee was paid, the application server 102 updating a status of the session identifier in the parking record database 112 as paid. Further in response, at block 528, the method may involve the application server 102 transmitting to the mobile device 106 an indication that the fee was paid. At block 530, the method may involve the mobile device 106 receiving the indication that the fee was paid. And in response, at block 532, the method may involve the mobile device 106 displaying an indication that the fee was paid… Communication between the application server 102, the mobile device 106 and the payment processing server 110 can be facilitated by using a server-hosted program that is installed on the application server 102, a payment application program (a “payment app”) that is installed and executed on the mobile device 106, and a processing application program (a “processing app”) that is installed and executed on the payment processing server 110… in order to improve security of the system 100, transmission of any of the data described herein can be encrypted.
validate the secure message. [0077-0078] At block 542, the method may involve, responsive to the application server 102 receiving the transmitted session identifier, the application server 102 determining that the fee associated with the received session identifier has been paid. This may involve the application server 102 using the received session identifier to perform a lookup in the parking record database 112 to retrieve the session identifier's corresponding status…At block 542, the method may involve, responsive to the application server 102 receiving the transmitted session identifier, the application server 102 determining that the fee associated with the received session identifier has been paid. This may involve the application server 102 using the received session identifier to perform a lookup in the parking record database 112 to retrieve the session identifier's corresponding status
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kumar with the ability to send a code to the payer indicating that the payment was made, so that the payer can provide the code to the payee whom can use the code to confirm the payment  [0074-0078].

As per claim 12, Kumar discloses:
wherein the secure message is digitally signed by the at least one trusted server, and wherein the at least one processor is configured to validate the secure message using a certified public key of the at least one trusted server. wherein the Examiner is interpreting the encrypted hash using the public key to be akin to the digital signature to be akin to digitally signing the message, wherein device 201b is the payee device [0078], [0091-0094],[0102-0104], [0115] It then computes the hash value of this information using a hash function such as SHA-2 or SHA-3. TPM 202 then encrypts this hash using the private key in step 509 and provides the encrypted digest of transaction to the payee device entity 201b using either a personal area network interface 212 or another mechanism such as QR Code (Quick Response code) for scanning as shown in step 510… Hash Value=H((K′⊕opad)∥H((K′⊕ipad)∥m))… Where H is a cryptographic hash function such as SHA-2 (Secure Hash Algorithm 2) but other hash functions can also be used, K is the public key of the payee device B… One embodiment of this invention allows payee device 201b to connect to central controller 101 using Internet. Continuing with FIG. 7 with continued reference to FIGS. 1, 2, 3, 4, 5, 6 and 13, central controller 101 receives the transaction information from device 201b for settlement purpose. In step 702, device 201b establishes a communication link via Internet to the central controller using its network interface 211. In step 703, TPM 202 at device 201b decrypts the local transaction repository 206 and account repository 204 using the private key of the device 201b, validates the current stored hash values with the hash value computed using the decrypted information, creates an encrypted message comprising all the transaction in “pending settlement” status and its local account information where message is encrypted using the private key of device 201b, and then sends the encrypted message to the central controller 101 to synchronize its local repository information with the central controller… Transaction processing module 202 contains a cryptography unit 203 that creates and stores the public key as provided by the central controller for the devices with further capability of encrypting and decrypting data using those keys as well as computing hash value for the information contained in account repository 204 and transaction repository 206

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694



/G.S.C./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694